Citation Nr: 1014088	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.

2.  Entitlement to service connection for cervical spine 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from March 1997 to 
June 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDINGS OF FACT

1.  The Veteran does not have a current disability that is 
related to in-service cervical dysplasia.  

2.  The Veteran does not have a disability due to disease or 
injury of the cervical spine that is related to service.  


CONCLUSIONS OF LAW

1.  Residuals of cervical dysplasia were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A disability of the cervical spine was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a July 2005 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate her claims for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist her in obtaining and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the July 2005 letter 
complied with this requirement.

The Veteran has substantiated her status as a Veteran.  She 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of her claims, in a March 2006 letter, which was not followed 
by a readjudication of either claim.  However, as the Board 
is denying the claims, no disability rating or effective rate 
will be assigned, therefore, there is no prejudice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, the Veteran was 
afforded a VA examination.  This examination was adequate 
because it was performed by a medical professional, with 
review of claims file, solicitation of history and 
symptomatology from the Veteran, and thorough examination of 
the Veteran.  The examiner's conclusion was that there was no 
current disability regarding either claim.  In addition, 
there is no disease or injury of the cervical spine in 
service.  Therefore, there is no further duty regarding 
obtaining a medical opinion with respect to either claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection are thus 
ready to be considered on the merits.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Board's decision is that service connection 
is not warranted for the claimed residuals of cervical 
dysplasia, or for the claimed disability of the cervical 
spine.  In short, the evidence deemed most probative 
establishes no current disability regarding either claim that 
is related to service.

The Board concludes that there was no injury or disease of 
the cervical spine in service.  We base this conclusion on 
the STRs, which do reflect complaints regarding the 
mid/thoracic and lumbar spine, as well as a diagnosis of 
scoliosis, but also reflect that there was no complaint of, 
or treatment for, an injury or disease of the cervical spine, 
or for radicular symptoms.  The Board notes in passing that 
service connection has already been granted for disorders of 
the thoracic and lumbar spine.  

The Veteran clearly believes that she experienced the claimed 
symptoms in service and continuously thereafter.  The Veteran 
can attest to factual matters of which she has first-hand 
knowledge, such as experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

However, the Veteran does not appear to contend that she was 
actually treated in service for cervical spine complaints or 
radiculopathy, or that she received a pertinent diagnosis in 
service.  The Veteran's STRs are quite lengthy, evidencing 
complaints and treatment for various physical symptoms, 
including mid and low back pain.  To the extent that the 
Veteran is now contending that she also experienced symptoms 
of cervical pain and radiculopathy in service, but did not 
seek treatment, this assertion is unconvincing in light of 
her actions regarding thoracic and lumbar pain, for which she 
repeatedly sought treatment.  The Veteran has not explained 
why she would have remained silent regarding cervical spine 
complaints, but sought treatment for other spine complaints.  
This inconsistency between her current assertions and her 
actions in service diminishes the probative value the Board 
places on her current statements.  

Service treatment records show that the Veteran was treated 
for cervical dysplasia in 2001, and that a loop 
electrosurgical excision procedure (LEEP) was performed in 
October 2001.  However, a 2003 gynecological examination 
reveals that the dysplasia had resolved.  PAP test results in 
April 2002, August 2002, January 2003, September 2003, and 
October 2004 were normal.  No residuals of cervical dysplasia 
or of the LEEP are identified in the STRs.  

Despite evidence confirming cervical dysplasia in service, 
the Board concludes that there is no current disability 
regarding that claim.  We base this conclusion on the report 
of VA examination in September 2005, which reveals a 
diagnosis of dysplasia by history, with biopsy and LEEP, but 
notes that the last PAP was normal.  The Veteran claimed to 
have premenstrual cramps, which she did not have before the 
LEEP procedure.  However, neither she nor the examiner 
directly related them to the procedure.  The examiner 
reported that the Veteran has no current treatment for 
residuals, but does take birth control pills.  

We also base this conclusion on the fact that the Veteran has 
not actually identified any current disability.  On her 
notice of disagreement, the Veteran stated that the procedure 
will continue to cause her problems both now and in the 
future; however, she has never identified what those problems 
are in a way that would permit the Board to determine the 
nature of the claimed current disability.  The prospect of 
some hypothetical future disability cannot be the basis for 
service connection.  

The Veteran submitted an article describing the LEEP 
technique.  However, this article does not suggest that any 
resulting disability would be expected.  It states that 
"[m]ost women do not have any problems afterward," and 
"[m]ost women will be 'cured' afterward."  It describes a 
theoretical risk of damage to or weakening of the cervix, 
which can result in fertility problems in the future, or 
complicate pregnancy; however, a theoretical risk is too 
speculative to establish a current disability.  Moreover, the 
Veteran conceived and gave birth after the procedure, and she 
has not described any complications.  

The Board also concludes that there is no current disability 
due to disease or injury regarding the cervical spine.  We 
base this conclusion on the report of VA examination in 
September 2005, which reveals complaints of "entire spine 
pain," which radiates into the right arm.  This pain was 
reported as intermittent, occurring once a week with a 
duration of days to hours.  Objectively, the position of the 
head was neutral, and the curvatures of the cervical spine 
were normal, with symmetry in appearance.  Range of motion 
was reduced, but found to be normal based on her age.  An EMG 
was ordered.  The report of an October 2005 Electromyography 
(EMG) and nerve conduction study reveals that the EMG, 
performed on selected clinically-relevant right upper 
extremity muscles, innervated by C5-T1 nerve roots, was 
normal.  Specifically, there were no fibrillations, positive 
sharp waves or fasciculations that might suggest active or 
chronic denervation in any of the muscles tested.  Motor unit 
morphologies were also normal.  The impression was a normal 
EMG and nerve conduction study of the right upper extremity, 
with no evidence of neuropathy, brachial plexopathy, cervical 
radiculopathy or myopathy.  

Here, in essence, the Board is presented with lay evidence of 
complaints, but no evidence of underlying disease or injury 
that would account for the complaints.  As established by the 
Federal Circuit, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: "For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty". . . . 38 U.S.C. §§ 1110, 1131.  Thus, in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, 
based upon the highly probative medical evidence, the Board 
concludes that there is no underlying disease or injury to 
account for her complaints.

The Board acknowledges that the Veteran does experience 
symptoms that she believes emanate from the cervical spine.  
Despite the fact that actual cervical neurologic pathology is 
disproven by the clinical results, the Board finds in the 
alternative, that, to the extent that her complaint of 
symptoms represents a current disability, the evidence 
purporting to relate such a disability to service consists 
solely of the Veteran's assertions.  However, the Veteran has 
offered no argument as to why and how the current symptoms 
are related to service.  As discussed above, her statements 
regarding an injury or disease in service are not credible in 
light of her actions.  Therefore, the Board attaches little 
probative weight to her assertions regarding nexus, which are 
founded on those statements.  Thus, the Board finds that, to 
the extent of any current cervical spine disability, there is 
no relationship to service.

The Board recognizes that the Court has held that the 
presence of a disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Hence, where the 
evidence does not support a finding of current disability due 
to disease or injury upon which to predicate a grant of 
service connection, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

It is a claimant's responsibility to support their claim.  
See 38 C.F.R. § 5107(a) (West 2002).  Here, the Veteran has 
not done so.  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

To reiterate, the Board concludes that there is no current 
disability due to disease or injury of the cervical spine, 
and no current residuals of cervical dysplasia, and that any 
current symptoms are not related to service.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for cervical dysplasia is denied.

Service connection for cervical spine strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


